PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NORMAN, Harry
Application No. 16/296,330
Filed: March 08, 2019
For: WEIGHING SYSTEM & WEIGHING METHOD

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 12, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File
Corrected Application Papers (Notice), mailed April 01, 2021. The Notice set a period for reply
of two (2) months from the mail date of the Notice. No extensions of time under the provisions
of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on June 02,
2021. A Notice of Abandonment was mailed on August 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and drawings, (2) the petition fee of $1050, and (3)  a proper  statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist  at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET